—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered February 8, 2002, which denied plaintiffs’ motion for partial summary judgment on the issue of liability under Labor Law § 240 (1), unanimously reversed, on the law, without costs, the motion granted and the matter remanded for further proceedings.
Plaintiff was injured while he was engaged in the removal of an air conditioning unit from a ceiling attachment. Doing so required him to stand on a ladder and cut through four pin rods that secured the unit to the ceiling. In the course of plaintiffs task, the unit fell, knocking him and the unsecured ladder to the floor. The fact of the unsecured ladder (see Joblon v Solow, 91 NY2d 457 [1998]) and the nature of the work (see Panek v County of Albany, 99 NY2d 452 [2003]) bring plaintiff within the statutory protections afforded by Labor Law § 240 (1). Concur — Buckley, P.J., Tom, Ellerin, Lerner and Friedman, JJ.